Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11-12 objected to because of the following informalities:  This claim is creating confusion as the “presents the second image to the driver”  is already in claim 6 which is in claim 12 already. As per claim 11, the image has also already been captured, creating some confusion in the claim language. In the same logic claim 18, with “presents the statistic to the driver”. Claim 3 even though the examiner can tell from the specification that the applicant means “a second vehicle” it can be confusing saying “a vehicle other than the vehicle” which is said before in the claim. The Examiner believes this is an oversight by the applicant. The examiner has checked all dependent claims in this manner, however it asks applicant to double check these for any other minor confusions. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Springer (US 2015/0332114).
As per claims 1, 6, and 13, Springer teaches, a driving support device comprising and an information providing device and a driving support method a control unit configured to acquire a second image including a detected object (Springer, fig.9 920A or 930A represents second image and when an object entering a road is detected from a first image captured (Springer, fig.9 first image being represented by 900, 920A the object is entering the road at the vehicle would travel, as well as 930A might enter the road as hazard, fig.8 as well 830 pedestrian identification module would identify that object) from a vehicle and to present the acquired second image to a driver (Springer, fig.9 920A represents a second image, as well as 930A and these second images from are taken from 900 which represents the first image). 

As per claims 2, 7, 15 and 17 Springer teaches, the driving support device according to claim 1, wherein the control unit is configured to present the second image when a sign indicating that the object is liable to enter the road is installed on the road (Springer, ¶[0142] “Further, identification of curbs 920 allows system 100 to identify pedestrians that are on a surface of road 910, and thus, identify potential pedestrian hazards, which may require further action to avoid a collision.” identify potential pedestrian hazards represents liable to enter the road, and the second image would be 930A that would be installed there on the road view as a whole). 


As per claim 4, Springer teaches, the driving support device according to claim 1, wherein the control unit is configured to detect the object from the first image and to present the second image to the driver of the vehicle when or before the vehicle travels on the road at an opportunity other than the time at which the first image has been captured (Springer, fig.6 920A can be highlighted a hazard and therefore at an opportunity other than the time at which the first image has been captured at another time). 

As per claim 5, Springer teaches, a vehicle comprising: the driving support device according to claim 1; and an output unit that displays the second image under the control of the control unit (Springer, fig.3A 320 display would display those hazards). 

As per claim 8, Springer teaches, the information providing device according to claim 7, wherein the control unit is configured to acquire an image including an animal jumping out onto the road as the second image when a sign indicating that an animal is liable to jump out is installed on the road (  ¶[0076] “For example, in some embodiments image capture devices 122, 124, and 126 may acquire images of close-up objects within a few meters from the vehicle. Image capture devices 122, 124, and 126 may also be configured to acquire images of objects at ranges more distant from the vehicle (e.g., 25 m, 50 m, 100 m, 150 m, or more).” Any object on the sidewalk for example 930A could potentially be an animal instead of a human pedestrian it would be an animal walking, and alerting to 930A and the hazard of 920A from first image 900 to second image 930A would be acquiring that second image ). 

As per claim 9, Springer teaches, the information providing device according to claim 7, wherein the control unit is configured to acquire an image including falling stones on the road as the second image when a sign indicating that falling stones are likely is installed on the road (Springer, ¶[0137] “However, pedestrians situated on the road surface are at a greater risk of being hit by moving vehicles. Therefore, an ability to classify pedestrians as either on-curb or off-curb, in addition to an estimation of the vehicle and pedestrian trajectory provides system 100 with an ability to assess a hazard posed by the vehicle to pedestrians. Disclosed embodiments include curb detection and pedestrian hazard assessment features to provide these and other functionalities to system 100.” The 930A is a pedestrian but also can be classified as any object, and predicting that risk of ending up or the trajectory of such object is equivalent to acquire an image including falling stones on the road as the second image when a sign indicating that falling stones are likely is installed on the road, as a accessing that risk of the pedestrian in fig.9 that would then represents the possible rocks falling). 

As per claim 10, Springer teaches, the information providing device according to claim 7, wherein the control unit is configured to acquire an image including a child jumping out onto the road as the second image when a sign indicating that there is a school, a kindergarten, or a child care center is installed in the road (Springer, ¶[0091] “In a three camera system, a first processing device may receive images from both the main camera and the narrow field of view camera, and perform vision processing of the narrow FOV camera to, for example, detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects.” Traffic signs are detected which could be , and fig.9 showing a pedestrian that could be a school child). 

As per claim 11, Springer teaches, a vehicle comprising: an imaging unit configured to capture the first image; and the information providing device according to claim 6 (Springer, fig.1 120 represents imaging unit). 

As per claim 12, Springer teaches, a driving support system comprising: the information providing device according to claim 6; and a driving support device that acquires the second image from the information providing device and presents the second image to the driver (Springer, fig.6 930A represents the second image to the driver from first image 900). 

As per claims 14 , 16, and 18-19, Springer teaches, a driving support device and system and information providing device and method comprising a control unit configured to acquire a statistic of a detection result when an object entering a road is detected from an image captured from at least one vehicle and to present the acquired statistic to a driver (Springer, ¶[0137] “However, pedestrians situated on the road surface are at a greater risk of being hit by moving vehicles. Therefore, an ability to classify pedestrians as either on-curb or off-curb, in addition to an estimation of the vehicle and pedestrian trajectory provides system 100 with an ability to assess a hazard posed by the vehicle to pedestrians.” Estimate of the pedestrian trajectory represents a statistic of a detection result when an object entering a road is detected from an image captured from at least one vehicle and to present the acquired statistic to a driver. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Springer (US 2015/0332114).
in view of Nowakowski (US 2020/0164799).
As per claim 3, Springer teacher, the driving support device according to claim 1. 
Springer doesn’t clearly teach, however, Nowakowski teaches, wherein the control unit is configured to present the second image to a driver of a vehicle other than the vehicle when or before the other vehicle travels on the road (Nowakowski, ¶[002] “a sequence of mixed-reality images is presented to a driver of the second vehicle, wherein at least one image in the sequence of mixed-reality images results from merging (a) an image captured by a camera aboard the first vehicle and (b) an image captured by a camera aboard the second vehicle, to generate a merged image.” The image of the first vehicle is then presented to that other vehicle before that particular stretch of road is travelled, and as seen in fig.4 communication between the two vehicles takes place). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Springer with Nowakowski to communicate with other vehicles. 
The motivation would have been to improve user safety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/